        Case 4:19-cv-02263 Document 16 Filed on 10/09/19 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 BRENDA ROSE,
                                                   CASE NO.: 4:19-cv-02263
        Plaintiff,

 v.
                                                   Honorable Judge Lee H. Rosenthal
 ALLIED INTERSTATE, LLC,

         Defendant.


                      PLAINTIFF’S UNOPPOSED MOTION TO EXTEND
                            DEADLINE TO REINSTATE CASE

        NOW COMES Brenda Rose (“Plaintiff”), by and through her counsel, Sulaiman Law

Group, Ltd., moving this Honorable Court to extend the deadline to reinstate case, and in support

thereof, stating as follows:

      1. On September 6, 2019, Plaintiff and Allied Interstate, LLC (“Defendant”) reached

settlement and filed a Notice of Settlement with this Honorable Court [Dkt. 14].

      2. On September 9, 2019, this Court entered an Order of Dismissal without prejudice, to

reinstate by October 9, 2019 [Dkt. 15].

      3. The undersigned counsel certifies that he has conferred with Defendant’s counsel about the

extension of time, and Defendant has no objection.

      4. The parties, however, remain in the process of meeting the condition set forth in the

settlement agreement, and require an additional 60 days to complete the process.
     Case 4:19-cv-02263 Document 16 Filed on 10/09/19 in TXSD Page 2 of 2



       WHEREFORE, Plaintiff respectfully requests the Court to enter an order extending date

   to submit dismissal documents to December 8, 2019, and grant such other relief as the Court

   deems appropriate.

Dated: October 9, 2019
                                                           Respectfully submitted,

                                                           /s/ Marwan R. Daher
                                                           Marwan R. Daher
                                                           Counsel for Plaintiff
                                                           Sulaiman Law Group, LTD
                                                           2500 S. Highland Ave., Ste. 200
                                                           Lombard, IL 60137
                                                           Phone (630)575-8181
                                                           Fax: (630)575-8188




                               CERTIFICATE OF SERVICE

        I, Marwan R. Daher, an attorney, certify that on October 9, 2019, I caused the foregoing
PLAINTIFF’S UNOPPOSED MOTION TO EXTEND DEADLINE TO REINSTATE CASE
to be served upon counsel of record through operation of the Court’s Case Management/Electronic
Case File (CM/ECF) system.



                                                   /s/ Marwan R. Daher
